In re Haynes, Brandon; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Caddo, First Judicial District Court, Div. “B”, No. 166,637.
Granted. The case may proceed to trial if the district attorney stipulates that he will forego use of La.Code Crim.P. art. 905.2 B. In the alternative, if the district attorney prefers not to forego use of La.Code Crim.P. art. 905.2 B, he shall notify this Court of his decision by May 12, 1994, in which case the trial shall be stayed until further orders of this Court.
DENNIS, J., not on panel.